WIDENER, Circuit Judge,
concurring and dissenting:
I
I concur in the result reached by the majority in part II-B of its opinion, as well as in part IV thereof.
II
As to part III of the majority opinion concerning the application of Evans, I respectfully dissent for the reasons I have *757stated in my dissenting opinion at 586 F.2d page 310.
Ill
I respectfully dissent to part II-A of the majority opinion for the reasons I will set out below.1
The lynchpin of the majority’s holding, that § 703(h) has no application, is this statement found on page 749:
“This policy [lines of progression] was not in effect at American in 1965 when Title VII went into effect, but was only adopted in January 1968 in connection with American’s general revision of its promotional policies, 535 F.2d at 263.”
I have read page 263 of that opinion from beginning to end, and, with respect, cannot read into it the meaning given by the majority which I have just quoted. Indeed, that opinion indicates, if anything, the lines of progression were in existence at least as early as 1963. 535 F.2d at 271. I think the source of the majority’s statement is more likely an uncritical acceptance and erroneous interpretation of stipulation 38 filed in the district court, to which I will later allude. In all events, without the accuracy of the quoted statement, the opinion of the majority, that § 703(h) has no application, is without foundation. I think the record is uncontradicted and compelling that the factual statement is demonstrably wrong.
In this case, the pretrial discovery, the trial, and the district court’s decision all occurred prior to the Supreme Court’s decision in Teamsters. Therefore, it was not material whether or not the lines of progression existed prior to 1965 (the effective date of the Act). It is thus not surprising that the district court’s findings of fact do not address this issue directly and can be read in two ways.2 The majority today simply assumes the lines of progression were created in 1968. Not only is this assumption not correct, but the full record clearly demonstrates that in 1968 lines of progression were eliminated, except for the nine lines at issue here which already existed and which were merely acknowledged as pre-existing exceptions to the posting and bidding system. On remand, the district court should if necessary take additional evidence, and in all events issue findings of fact on the origins of the lines of progression.
The full record, even as it now stands, is replete with evidence that the lines of progression existed for many years prior to the *758effective date of the Act.3 The Company did not, and still does not, use the terminology “lines of progression.” The Company does use the term “qualifications” to describe what are in fact lines of progression; that is, one became “qualified” for a job at the top of the line by first holding a job nearer the bottom of the line. The district court found as a fact that both prior to and after the effective date of the Act, job qualifications “referred to whether or not an employee had filled a particular job before and was in the opinion of supervisory personnel, familiar with it.” Finding of Fact Number 8. (Appendix II 8 EPD, 19722, p. 6012, E.D.Va.1974.)
Of plaintiffs’ First Interrogatories to Defendant American Tobacco Company, interrogatory number 7 calls for an explanation of “the basis or rationale for each line of progression . . . and each change therein described in answer to interrogatory 6.... ” (Record, v. I, pp. 47, 50-51.) The answer refers to a list of jobs “with qualifications other than seniority.” The answer goes on to explain:
This means simply that an individual has to bid for, and qualify on, the lower paid job first in each case before that person may bid for, and qualify on, the higher paid job. The criterion for requiring these “qualifications” is based squarely on the necessity of learning the first job before being able to adequately perform the next one even after the regular training period.
(Record, v. I, p. 287.)
The list of jobs referred to (which became Plaintiffs’ Exhibit 35M) is titled “EXPLANATIONS OF CLASSIFICATIONS WITH QUALIFICATIONS OTHER THAN SENIORITY IN ANSWER TO QUESTION 7.” The list then describes each line of progression (Learner Adjuster to Adjuster, Operator to Learner Adjuster, Catcher to Examiner-Making, etc.) and gives a detailed explanation of the rationale for each one. It is beyond question that the Company used “qualifications” as a synonym for lines of progression.
Interrogatory 6, referred to in interrogatory 7 (see supra), reads in relevant part:
6. Describe in detail all changes in the composition or structure of departments and lines of progression, or in any job, including the creation, elimination, merger, or restructuring of any department, line of progression or job which occurred between January 1, 1960 and the date these interrogatories are answered. (Record, v. I, p. 50.)
American’s answer was dated July 26,1973:
6. The significant changes in departments patterns of movement (sic), etc., which have taken place since January 1, 1960, are as follows:
* * * * sj: #
(b) The elimination of qualifications (except as noted in answer to question 5) with the establishment of seniority as the sole criterion for permanent promotion to be effected through the posting and bidding system in the contract of 1968 as agreed between the company and the Union.
(c) ... By 1968 the Company and the Union negotiated the elimination of qualifications except in the few jobs mentioned in answer to Question 5.
(Record, v. I, pp. 269-270)4 (italics added).
*759Since the answer describes the reduction in the number of lines of progression which occurred in 1968 but does not indicate the creation of any lines, the lines existed on and before January 1, 1960. The lines of progression were not created in 1968, as the majority assumes; they were eliminated in 1968, with the exception of the few at issue here. These few existed well before the effective date of the Act, and were not eliminated in 1968 when the rest were.
The Company provided two sets of answers to each interrogatory, one for the Richmond Branch and one for the Virginia Branch. The answer to interrogatory 6 quoted above is for the Richmond Branch. The answer for the Virginia Branch contains a paragraph identical to paragraph (b) quoted above, and also adds:
By 1967, the pattern of downward movement, principally of whites, had slowed somewhat, a few new hires were taken in, some whites elected voluntary layoff status rather than do some of the pipeline jobs, and the Company and the Union negotiated the elimination of qualifications except in those few jobs mentioned in answer to question 5.
(Record, v. I, p. 287) (italics added).
The Answer to interrogatory 7 quoted above is for the Virginia Branch. The Richmond Branch answer reads: “7. Refer to Virginia Branch answers, same information is applicable. (Note only classifications of Adjusters and Learner Adjusters apply to Richmond Branch.)” (Record v. I, p. 270).5 Lines of Progression were in existence prior to 1960, and all but the nine6 at issue here were eliminated by 1968.7
It is more than merely interesting to recognize that the named plaintiff, John Patterson, filed his charge not because he would not enter a line of progression as may be inferred from the various majority opinions filed in this case but because the line of progression that he was in was eliminated in 1968. Although a description of his line of progression, like the others, was not formally reduced to writing, Patterson and everyone else knew about it, relied on it, and Patterson was understandably upset when it was eliminated. Patterson had been a factory supply handler, and there had been a line of progression from that position to the position of machine operator. Supply handlers were trained to be operators, and part of their job as supply handler was to relieve the operator. In this manner handlers gained one or two hours of experi*760ence a day as operators. (Record, v. XVII, pp. 68-73, 105-106, 118; v. XXV, p. 56; v. XVIII, p. 57D; v. XIX, p. 4-5 (deposition of Foreman Barnes); v. XXXVIII, p. 18 (deposition of employee Howard); v. XXXIV, pp. 43 — 44, 53-59-60 deposition of Foreman Thomas); v. V, pp. 135-136 (Trial Transcript); v. VII, pp. 627-631 (Trial Transcript)). Patterson gave the following testimony at his deposition:
Q. Did you file a charge of discrimination with the EEOC?
A. Yes.
Q. I believe it was in 1968. Can you recall the specific charge that you made at that time?
A. Yes.
Q. What was that?
A. Well, the charge was that they had-you want me to go into detail on it?
Q. Be fine.
A. Well, I had put in my time for my hours of receiving a machine, which was supposed to be nine hundred hours, and in the meantime after we put in that nine hundred hours they gave out some machines, but they dipped back across from the agreement they made. They changed the agreement.
Q. Was this in 1968?
A. In ’68.
******
Q. Do you recall the employees who got those promotions following the posting?
A. No, I don’t recall that either.
Q. If I told you they were James Starkes, Isaiah Jones, Milton Branch and Andrew Yancey, would that refresh your memory?
A. Well, that seems like the four that were brought over after we had served our nine hundred hours. I say that seemed like the four.
Q. And they were all senior employees to you, were they not?
A. Yes, they were senior.
Q. And they were all black employees, were they not?
A. Yes.
******
Q. Now, as I understand it, the only claim of discrimination that you made so far as your testimony in response to Mr. Wickham’s question is that you had accumulated 900 hours on the machine, is that correct? A. Right.
Q. And that you didn’t get a job as a machine operator, is that right?
A. Right.
Q. There was no other claim of discrimination that you are making?
A. Not for me.
******
Q. Who discriminated against you?
A. From what I understand, they changed the rule in the middle of the stream and I got hurt.
******
Q. How did they change the rule?
A. Well, from the way I look at it, they changed the rule when they reached over and got those four men and put them into jobs like that and left the other men that had accumulated the hours with the less seniority outside.
Q. Those four men were black men, weren’t they?
A. Yes.
Q. This is what you mean when you say you were discriminated against?
A. Yes.
(Record, v. XXV, pp. 20-21, 23, 36, 27.)
Mr. Dillard (manager), in his trial testimony, confirmed that this was the basis of Patterson’s charge. (Record, v. VIII, pp. 982-982,1035.) The elimination of this line of progression in 1968 (from factory supply handler to machine operator) formed the basis of Patterson’s charge. Patterson was in a line of progression, but when this line was eliminated and replaced with a posting and bidding system, others with more seniority got the vacancies.
*761Taylor, another named plaintiff, also filed a charge with the EEOC, alleging that his seniority rights were violated. His complaint is identical to Patterson’s. He had acquired 900 hours’ experience as an operator, but when that line of progression was eliminated in 1968, four other blacks with more seniority got the position(s) he wanted. (Record v. XXV, pp. 72-82 (Taylor’s deposition); v. XXXVIII, pp. 7-11, 18 (deposition of Howard, a black Union officer who has been with American since 1946); v. VIII, pp. 982-984,1035 (Dillard’s trial testimony)).
Every contract between American and the relevant locals of the Tobacco Workers’ International Union clearly recognized that for some promotions, “qualifications” were necessary. Article 8 of the Union contract, for example, signed on November 4, 1959 (effective January 1, 1960) contains the following:
All promotions and demotions shall be made in accordance with seniority provided that, in the opinion of the Management, there is no question as to the qualifications and efficiency of the employee concerned. (Italics added)
Identical or very similar clauses were included in every contract since then (no earlier contracts appear to be in the record). (See Record, v. XIV, Plaintiffs’ Exhibit 35FF, Union Contracts effective January 1, 1962 (including amendment of Oct. 27, 1964); January 1, 1965; January 15, 1968; January 15, 1971.) These contracts, interpreted in light of the district court’s finding on the meaning of “qualifications,” show that at least since 1960, a promotion to certain jobs depended on whether or not the candidate “had filled a particular job before.” This describes the essence of a job line of progression. Indeed, we so described it in the first panel opinion in nearly the same words. 535 F.2d at 265. The 1968 and 1971 union contracts continued to use the terminology “qualifications.” They did not use the phrase “lines of progression,” nor did they identify which jobs are in lines of progression.
Plaintiffs’ Exhibit # 56 indicates which jobs, at the Virginia Branch, required “qualifications” in 1963 if not earlier. The exhibit lists 82 job classifications in which, as of September 1963, vacancies were filled by “the same system of filling vacancies (promotions) as the Richmond Branch, i. e., no qualifications, plantwide seniority only.” That list of 82 jobs does not include any of the nine jobs at issue here (adjuster, learner adjuster, examiner-making, examiner-packing, ADT dryer operator, textile dryer operator, overhaul adjuster, adjuster-prefabrication, and turbine operator). The sentence immediately following that list reads:
From September 16, 1963 to January 15, 1968 promotions to the remaining job classifications at Virginia Branch required plant-wide seniority and qualifications, with “qualifications” prevailing over seniority.
This clearly shows that at least as early as 1963, in order for an employee to get promoted to one of the nine jobs at issue here (as well as others), the employee had to have filled a particular job before. Lines of progression existed at least as early as September 16, 1963. See also Record, v. V, pp. 84-87.
The record is replete with evidence that as far back as the 1950’s, for the jobs at issue here and for others, an employee had to work in the lower paying job before being promoted to the higher paying job. One of the nine lines that was recognized as an exception to the posting and bidding system is the line from catcher to examiner (Stipulations 38, 41). The deposition of S. Kirby, who started with American in 1952 as an Assistant Foreman, shows the following:
Q. During that period of time [from 1952 to 1957], what type of qualifications did you have to have to become an examiner?
A. You would have to be an experienced catcher.
(Record, v. XVI, pp. 28-29; see also Id., p. 52.)
The deposition of John Dillard, Manager (Record, v. XVII, p. 95), includes his state*762ment that “To my knowledge, all of our examiners in the Making Department, at one time or another have been a catcher.” Thus, the line of progression from catcher to examiner existed in the 1950’s and was not “adopted” in 1968.
The progression from operator to learner adjuster was also excepted from the general posting and bidding system. (Stipulations 38 and 40, 8 EPD at p. 6010.) John Dillard started with American in 1940 as a factory clerk and worked his way up to become Manager in 1961 (which position he still held in 1973, the date of his deposition). (Record, v. XVII, pp. 4-6.) Dillard’s deposition contains the following:
Q. To your knowledge, have there ever been any learner adjusters who haven’t been operators?
A. To my knowledge, all of our learner adjusters have come from the operating classification.
(Record, v. XVII, p. 94, emphasis added.) E. B. Barnes started with American Tobacco in 1943 as a hopper filler and tote boy, and worked his way up to become foreman by the time his deposition was taken. (Record, v. XX, pp. 3-5.) The following exchange took place at Barnes’ deposition:
Q. In order for a guy to be an adjuster, would it be an advantage for him to be a maker or packer operator?
A. Oh, definitely, yes, definitely. It is almost a must. You put somebody on there to make an adjuster out of him, it would be like trying to take me and make me an engineer without giving me an education.
Q. Do you know of any situations since you have been there where a making adjuster is put to work without being an operator first?
A. I don’t recall any. I don’t know of any. I don’t know of any.
Q. Is there any rule that says you have to be one?
A. I think this is one of the things that goes on the posting notice when they post, to say the qualifications are that you are an operator. If it was making adjuster, that you were a making operator, etc.
(Record, v. XX, pp. 84-85.)
While the Virginia Branch had nine lines of progression, the Richmond Branch had lines leading to only two positions, learner adjuster and adjuster. (Stipulation 38, supra.) W. F. Miller, assistant manager of the Richmond Branch, testified at trial as follows:
Q. Now, under that departmental seniority, were there any other qualifications [f]or promotions during that period, other than seniority, departmental?
A. This was still prior to-
Q. Prior to 1963?
A. No, sir. The only qualifications were people that were interested and could learn the job. Other than we had one of our qualifications on the line of the progress.
Q. The line of progression?
A. The line of progression; that you had to be a packing machine operator before you became a learner adjuster.
Q. And a learner adjuster before you became an adjuster?
A. Yes.
Q. That line of progression is still in effect?
A. Yes, it is.
Q. And it has been even since prior to the merger?
A. Yes, sir.
(Record, v. VII, Trial Transcript, pp. 868-869.
The merger referred to is obviously the merger of the two union locals which took place on September 16, 1963.)
H. Nuckols, Jr. was Machine Shop Foreman from 1955 to 1969. He also testified at trial:
Q. And what are the qualifications for becoming a learner adjuster?
A. The basic qualification is that he have been a operator, machine operator, a packer, or making machine operator.
*763Q. Why is this necessary?
A. Well, I would think it would be necessary in order that he would become somewhat familiar with the machine. That is just one of the regulations they have had down through the times that they have always used
Q. Now, sir, in order to become an adjuster, is it correct to say that you must serve as a learner adjuster first?
A. Yes.
(Record, v. V, Trial Transcript pp. 241-242; italics added.)
Nuckols further testified that to his knowledge, every adjuster and learner adjuster has served as either a packing or making machine operator (Id. at 244) and that this requirement was a prerequisite (Id. at 267).
G. A. Howard started with American in 1946 as a general laborer, and was a learner adjuster when his deposition was taken. He confirmed that prior to 1968 the “qualification[.. .]” for learner adjuster was to have been an operator. (Record, v. XXXVIII, p. 19.) Foreman O’Brien, in his deposition, also confirmed that prior to 1968 adjusters were first operators. (Record, v. XIX, p. 38.)
Indeed, at least as early as 1963, the required qualification for “progressing” from operator to learner adjuster to adjuster existed and was used to fill even temporary vacancies. Referring to the period from 1963 to 1968, Dillard gave the following testimony at trial:
Q. What about your adjusters? Were they handled in the same way as your machine operators?
A. The adjusters followed a progression that led to the job. They had previously been an operator-
Q. I am only talking about temporary vacancies now.
A. Yes. I am telling you about temporary vacancies. They had been an operator, and then they had been a learner adjuster, and then they had been an adjuster.
Q. And you filled the temporary vacancy in one of those jobs by getting someone who had previously done the job?
A. We had a list of people, and the list was set up by seniority and qualifications, and we used the list.
(Record, v. V, Trial Transcript, pp. 122-123.)
The EEOC, in its Post-Trial Brief, states that “qualifications” were used in the canvassing method of filling temporary vacancies “From 1963 to 1968.” EEOC’s Post-Trial Brief at 35 (Aug. 7, 1974). It is clear from the uncontradicted testimony at trial and in depositions introduced into evidence that the line of progression from operator to learner adjuster existed for many years prior to 1968, and prior to the effective date of Title VII.
The same is true of the progression from learner adjuster to adjuster. This line was also recognized as an exception to the posting and bidding procedure. (Stipulations 38, 39, 8 EPD at p. 6010.) Dillard’s deposition includes the following:
Q. Have there ever been any adjusters who haven’t been learner adjusters?
A. I don’t positively know the answer to that question. In recent years, I know that-and when I say recent years, I mean in the last twenty-five years or so-all of the adjusters have come from the learner adjuster grouping.
(Record, v. XVII, p. 94, emphasis added.)
Employee Kirby’s deposition includes:
Q. During that period of time from ’57 to ’62, again, how did someone become an adjuster?
A. Someone would have become a learner adjuster before he would have become an adjuster.
(Record, v. XVI, p. 42.)
Miller’s trial testimony, quoted supra, confirms that prior to 1963 one had to be a learner adjuster before becoming an adjuster. Nuckols’ trial testimony, also quoted *764supra, provides further confirmation that the line of progression from learner adjuster to adjuster existed well prior to the effective date of Title VII.
Indeed, the plaintiffs argued that the “qualification” of being a learner adjuster before becoming an adjuster has “always” existed. The Plaintiffs’ Memorandum in Opposition to Defendants’ Motion to Amend and Supplement Findings of Fact and Conclusions of Law (Record, v. IV, p. 211) includes the following response to the defendants’ proposed Supplemental Finding # 5: 8
5. Supplemental Finding # 5 is adequately covered in the Court’s Finding # 8. The Company’s suggested supplement is incorrect, e. g. the Richmond Branch has always required its TWIU “adjusters” to hold the position of “learner adjuster.” In addition the Virginia Branch maintained “lines of progression” as recently as the date of trial. (Stipulations Nos. 39-47.) (Id., emphasis added.)
Here, then, even the plaintiffs allege that the learner adjuster-adjuster line of progression “has always” existed at the Richmond Branch.9
The posting and bidding system instituted in 1968 also recognized an exception for the progression from line searcher to examiner-packing. (Stipulations 38 and 42, 8 EPD, p. 6010.) The Dillard deposition includes:
Q. All right, sir. It is my understanding, also, that in order to become an examiner in Packing, you should have been a line searcher, is that correct?
A. Yes, sir, that is correct.
* * * sfc *
Q. Have there ever been any examiners who haven’t been line-
A. I am not really sure of this one. I know that we have not had any examiners that haven’t been line [searchers] at some time in recent years.
(Record, v. XVII, p. 96; by “recent years” he means within the last 25 years, Id., p. 94.)
The Dillard deposition also indicates that the boiler operator to turbine operator line of progression has existed for at least fifteen or twenty years. (Record, v. XVII, pp. 100-101; see Stipulations 38 and 47, 8 EPD, p. 6010.)
Finally, even the EEOC claims that “qualifications” were used, not after 1968, but “until 1968.” Plaintiff-Equal Employment Opportunity Commission’s Post-Trial Brief at 33. Plaintiffs, John Patterson, et al., agree. In their separate post-trial brief, they claim that qualifications were part of “The American Tobacco Company’s Promotional Systems Which Were In Effect Prior to January 15, 1968." Post Trial Brief of Plaintiffs John Patterson, et al., at 62 (emphasis added). Indeed, that brief at that page indicates the system of “qualifications” was instituted “[following the merger ... on September 16, 1963 . ..,” as does the EEOC brief quoted last above. The only reasonable meaning to “following” is just following.
IV
It is acknowledged that the majority holding as to the effect of § 703(h) on the lines of progression within the seniority system is based entirely on the fact that the lines did not exist in 1965. I maintain this fact is simply not in the record.
Because the question of exactly when the lines of progression were initiated is so im*765portant in this case and was never made such an issue of in the district court or in the previous hearings in this court, I am of opinion the remand order should include a direction to inquire into the lines of progression to ascertain when and under what circumstances they came into being.
I doubt that it is fair to the plaintiffs to decide the question on the record before us now, but should we so do, the record is uncontradicted that the lines of progression came into being at the very latest just following the merger of the two unions in 1963, almost two years before the effective date of the statute.
Should such an inquiry disclose that which the record tends to show, that the lines of progression were instituted prior to the effective date of the statute, then the district court should further inquire as to their bona fides.
V
Footnote 4 of the majority opinion, in refutation of facts disclosed by this dissent, I find, with all respect, equally as unsupported by the record as is the body of the opinion.
There follows an analysis of the footnote, albeit somewhat out of the same order in which the footnote is written:
A.
The footnote ends with the conclusion that, “within contemplation of § 703(h), the job lines of progression policy here in question only came into existence in 1968,” and, as a part of its authority for that conclusion, states that “a panel of this court has long since assumed” that fact. A principal problem with this case for some time has been the assumption of facts rather than their finding from the record. See, for example, my previous dissent at 586 F.2d 305, 306 concerning the promotion of supervisory employees, which required a similar factual analysis. The majority here, I suggest, assumes the same fact it says the panel assumed. Assumption of facts, especially critical contentious facts, is not an acceptable way to reach a decision, I think. Rather, resort to the record is required.
While I acknowledge an “exhaustive search of the evidentiary record,” I must confess to disappointment because there was no “exhaustive counter-analysis of the factual record.” I suggest that a counter-analysis would not have supported the critical fact on which the majority bases its opinion. .
B.
The' position the majority takes in its footnote 4 is in reality twofold.
First, to support its conclusion that the lines of progression were only adopted in January 1968, it concedes that there were “informal rudiments” of such before 1965. Such informal rudiments, however, according to the majority, were replaced in 1968 by “stated procedures adopted by American in 1968 to control entry into and promotions within specifically identified job ‘lines’ ”.
This conclusion of the majority, I think, is not only unsupported by the record, it is entirely refuted by the record.
Both the January 1965 and the 1968 collective bargaining agreements in their only references to lines of progression state in haec verba :
“All promotions and demotions shall be made in accordance with seniority except as otherwise agreed to by the Company and the appropriate Union local or locals, provided these promotions and demotions shall be made without regard to race, color, creed, sex, or national origin, and provided that, in the opinion of Management, there is no question as to the qualifications and efficiency of the employee concerned.”
We must remember that “lines of progression” was not a part of the parlance of the employee, the employer, or the union until this claim became contentious. The parties all referred to job qualifications, as does the collective bargaining agreement. So,' the “stated procedures” relied upon by the majority as coming into existence in 1968 in fact were in existence at least as early as *766January 1965. And not only were they in existence, they were letter for letter the same.
The above quotation from footnote 4 next provides that the job lines involved were “specifically identified.” The use of “specifically identified” as used by the majority may easily have two meanings. One of the meanings is that the job lines were “specifically identified” in 1968 but had not been before. The other is that while the job lines had been “specifically identified” before, they were governed only by “stated procedures” beginning in 1968. Neither meaning is supported by the record. Neither the collective bargaining agreement of 1965 nor the collective bargaining agreement of 1968 has any job line which is “specifically identified.” As I have heretofore pointed out, the number of job lines of progression was reduced in 1968. But, other than a reduction in numbers, the job lines of progression remained the same. The identity of the job lines of progression involved was known to everyone both before and after the 1968 agreement, as were the qualifications to benefit by one of those lines.
Footnote 4 goes on to say that within the specifically identified job lines of progression, “enough of change and formalization” took place in 1968 “to constitute a new policy, or at least one so radically altered from prior unstructured procedures” that it could not be considered a routine continuation of the old policy. I take issue with this fact finding also, and note it was not made by the district court but by this court.
That there was no “change” in the lines of progression policy by the collective bargaining agreements is clearly shown by the language of those agreements I have quoted above. The majority opinion then suggests that there was not only “change” but also “formalization” which had not existed before. By “formalization” the majority opinion may only suggest that that which theretofore had been informal was made formal in 1968. The short answer is that the policy was formal both in 1965 and in 1968, as is again shown by the collective bargaining agreements. What could be more formal than a written contract between the company and the union? I suggest that nothing could. And I note that the majority does not demonstrate by jot or tittle how anything became formal in 1968 which theretofore had been informal. While it finds that there was a “new policy” commencing in 1968, it fails to tell us what the old policy was. Indeed, this would also seem to be impossible in view of the letter for letter repetition of the 1965 provision in the 1968 contract. The remarks just above also apply to the majority’s finding that if the policy was not new, it was “at least one so radically altered” that it could not be considered simply a routine continuation of old policy. What the policy was before alteration is also not explained in the majority opinion, and, for the same reasons I have outlined above, I suggest it is impossible to explain because there was no difference.
The majority relies on Teamsters, 431 U.S. at 352, 97 S.Ct. at 1863, for its legal conclusion that the policy it finds as either “new ” or “so radically altered” is not “simply a ‘routine application’ ” of “those pre1965 procedures.” It emphasizes that it construes § 703(h) as a “quite narrow exception” to Title VII’s general coverage of conditions of employment, and again emphasizes that it considers the “routine application” of pre-1965 policies should be “given a stringent reading against any employer seeking the special insulation provided by § 703(h) for any seniority ‘system’ alleged to have been in place when Title VII was enacted.” “On that basis,” in the majority’s words, it carries its “stringent reading against any employer seeking special insulation provided by § 703(h)” into fact finding, for the concluding sentence of the fact finding, “on that basis,” is that the lines of progression only came into existence in 1968. I do not think that Teamsters, or any construction of it, authorizes a “stringent reading” against anyone, employer, employee, or union, with respect to fact finding. I had thought courts must be neutral fact finders.
*767If it be said that the “stringent reading against any employer” is meant only to refer to whether or not § 703(h) should apply, the majority has carried that “stringent reading” into full force and effect by the result it obtains on account of changes in the lines of progression. The only way the majority can find liability on this record without further fact finding by the district court is by giving such a “stringent reading” against the employer and the union that it actually finds liability when all the employer and the union tried to do was to improve the existing conditions for the plaintiff class, as I will set out below, for it must be remembered that each relevant change in the collective bargaining agreements disclosed in this record, whether pre- or post-act, has benefited the plaintiff class. None have been to its detriment.
C.
While the above comments go largely to the majority’s lack of factual support by analysis or by supporting testimony or exhibits to support its conclusion, and incidentally to its construction of Teamsters, perhaps the most serious error it makes in its efforts to support the key conclusion as to the 1968 establishment of lines of progression is this: It holds that if there is enough change and formalization of the lines of progression policy, whether in favor of or against employee interest,” to constitute a new or radically altered policy, then the new policy is not entitled to a § 703(h) exemption. (Italics added.) “Employee interest” may only be considered the interest of the plaintiffs since that is what this case is all about, and there is no litigation at hand concerning the interest of other employees. Thus, the majority boldly holds that a change in a previously existing seniority system, although the change may be in favor of a class of black employees, will deprive the company and the union making the change from the benefit of a § 703(h) exemption.
Nothing I can think of could be less founded either in law or logic.
In the 1968 contract, for example, there is a provision for posting job openings either superimposed upon the system of lines of progression, or from which nine lines of progression were excepted. (1968 contract p. 4; stipulation 38.) Of course this action, especially when coupled with the elimination of certain lines of progression as took place, would only have had a favorable effect on the black employees as a class, for the cases are too numerous to bear citation, which, in their remedies, for racially discriminatory employment practices, provide for posting and bidding. Thus, logic rejects this aspect of the conclusion of the majority-
The law likewise rejects this conclusion in United Steelworkers v. Weber, 443 U.S. 193, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979), in which the holding of the court was that it was not a violation of the 1964 Civil Rights Act for an employer and a union to agree to a preference for minority employees. The court said that the act is “intended as a spur or catalyst to cause employers and unions to self-examine and self-evaluate their employment practices and to endeavor to eliminate, so far as possible, the last vestiges of an unfortunate and ignominious page in this country’s history.” 443 U.S. at 204, 99 S.Ct. at 2728. Thus, Weber approved actions by employers and unions designed to alleviate previously existing discriminatory conditions of employment. That part of the majority opinion providing that a company and a union cannot alter a seniority system so as to make more favorable the conditions of employment of minority employees is directly contrary to Weber, I think. It requires a too strained construction of the statute to hold that a seniority system admittedly discriminatory in effect, as in Teamsters, is protected by § 703(h) so long as it remains unchanged, but if it is changed in favor of the minority employees, then the employer and the union lose their § 703(h) exemption.
Not only is this conclusion contrary to logic and law, it is a blow against minority employees and contrary to the purpose of the statute. Hereafter, in this circuit at least, neither an employer nor a union may *768safely agree to any change in a seniority system existing before July 1, 1965 for fear that its § 703(h) exemption will be lost. Thus, a seniority system as rigid as the one approved in Teamsters, which protects a group of white employees, under the provisions of § 703(h), will receive the sanction of the statute and the blessings of this court, while a seniority system equally as rigid but which by the action of the employer and the union has, since July 1, 1965, ameliorated a part of the previously existing discriminatory conditions, will not. Such a conclusion, I suggest may sound astonishing, yet that is precisely what the majority holds.
I am authorized to state that Judge Russell concurs in this opinion.

. I would not find it either necessary or appropriate to make the majority’s holding that § 703(h) only applies to seniority systems in existence on the effective date of the Act, although I note that the statutory language and legislative history do not require this holding. The Supreme Court has specifically noted in Teamsters that § 703(h) on its face immunizes all bona fide seniority systems. 431 U.S. 348, n. 30, 97 S.Ct. at 1861 n. 30. Although § 703(h) is written as an exception and not as a grandfather clause, the majority simply transforms an ordinary exception into just that. Congress undoubtedly knows how to write a grandfather clause if it wishes, but in this case wrote an exception instead. New plants, for instance, are summarily excluded from § 703(h) in the majority view, without stated justification.


. The district court’s stipulation 38 states that a posting and bidding system was instituted in 1968, and that there were exceptions for nine named lines of progression. It does not state whether the lines already existed in 1968 or whether the lines were created in 1968. In light of the full record, the former interpretation is clearly correct. The stipulation reads in full:
38. On January 15, 1968, the defendant Company instituted a system (which is still in effect) whereby permanent vacancies in classifications under the jurisdiction of Local 182 of the T.W.I.U. at both the Richmond and Virginia Branches were filled through job posting and employee bidding. Under this system, all such vacancies are posted on plant bulletin boards for seven working days. Anyone in the bargaining unit may sign any posting (bid on any job) with the exception of postings for vacancies in the adjuster, learner adjuster, examiner-making, examiner-packing, and dryer operator, textile dryer operator, overhaul adjuster-making or packing, and turbine operators classifications at the Virginia Branch and adjuster and learner adjuster at the Richmond Branch.
What this opinion refers to as stipulation 38 is actually paragraph 38 of stipulation 1. Other numbered stipulations referred to are the numbered paragraphs of stipulation 1.


. A search of the 52 volume record reveals no evidence to the contrary.


. Similar interrogatories were put to the defendant unions. The local and the international provided separate answers, all of which are not illuminating. Plaintiffs’ First Interrogatories to Defendant Unions, (Record, v. I, p. 30), includes interrogatory 23 (Id. p. 37):
23. State whether American Tobacco and defendant have entered into any agreements which in any way altered, restructured, rearranged or merged the lines of progression in any of the departments or units utilized by the Company for organizing its employees by jobs performed. If so, ... [state] the dates of the agreements.
Defendant Local No. 182’s Answers to Plaintiffs’ First Interrogatories (Record, v. I, pp. 95, 98) states:
23. See attached copies of contracts. Chief negotiators for both sides shown in back of attached contracts. Dates of agreements also shown. Dates of negotiations not known.
*759The Defendant Tobacco Workers International Union’s answer simply states that “International has not entered into any agreement with The American Tobacco Company.” (Record, v. I, pp. 100, 107). Every union contract in the record, covering the period from 1960 through 1974, states that promotions are based on seniority and qualifications. None of the contracts mention "lines of progression." See Plaintiffs Exhibit 35FF and page 9 infra.
Plaintiffs’ First Interrogatories to Defendant American Tobacco Company, interrogatory 5 (Record v. I, pp. 47, 49), is: “State whether jobs in the plant are organized or grouped in any way into departments and/or lines of progression.” The Company’s answer, in relevant part, is: “There are a few jobs with qualifications other than seniority under the ‘posting and bidding’ system and these are listed in the attached 1968 agreement between Management and the three Eastern Locals (182, 183, and 192 oftheTWIU).” (Record v. I, p. 285). Notwithstanding what the answer claims, the 1968 agreement does not mention liens of progression or the particular jobs involved, and neither does any of the other union contracts.


. The EEOC put similar interrogatories to the Company, and received similar answers. See EEOC Interrogatories 1-20 to Defendant American Brands, Inc., d/b/a The American Tobacco Company, interrogatories 8 and 16 (Record, v. I, pp. 195, 201, 203-204) and the Company’s answers (Record, v. I, pp. 315, 318, 321-324 (Richmond Branch), and pp. 327, 332, 336-338 (Virginia Branch)).


. Since the district court found that three of the lines were justified by business necessity (see Finding # 31, EPD p. 6013), only six lines are actually at issue. However, because all nine lines pre-date the Act, they are all, if bona fide, protected by § 703(h), whether or not they are justified by business necessity.


. American’s answers to plaintiffs’ first set of interrogatories contain numerous other references to the existence of “qualifications” prior to 1968 and to the elimination or reduction in the number of lines of progression in 1968. See, e. g., answers to interrogatories 20, 25, 26, 28, 29 (Record, v. I, pp. 294, 296, 298, 299, 300).


. American Tobacco’s Motion to Amend and Supplemental Findings of Fact and Conclusions of Law and to Proffer Additional Evidence (Record, v. IV, p. 130) includes Proposed Supplemental Finding of Fact # 5; .
5. Both the Richmond and Virginia Branches established plant-wide seniority in 1963. The Richmond Branch has never used prior experience on a job as a prerequisite to a promotion to any job under the jurisdiction of TWIU Local 182. The Virginia Branch used “qualifications” (prior experience) in certain classifications until January 15, 1968.
(Stipulation # 38 directly contradicts the second sentence of the proposed finding.)


. The Court denied defendants’ motion to amend and supplement. Record, v. IV, p. 267.